Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 are pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/20/2020, 1/21/2021, 4/21/2021 has been considered.
Drawings
	The Drawings filed on 7/20/2020 are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of U.S. Patent No. 10,362,094. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘094 anticipates the instant claims and only differs in statutory class
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No.10,764,358. Although the claims at ‘358 anticipates the instant claims and only differs in statutory class.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,599,706. Although the claim at issue are not identical, they are not patentably distinct from each other because ‘706 teaches the instant claims except for using the accessed playlist, requesting and receiving and determining a status of an event and using the status of the event as basis for a condition.
‘706 however does teach receiving a playlist defining the sequence of media content items and retrieving, therefore given ‘705 teaching of receiving a playlist defining the sequence of media content items and retrieving, it would have been obvious to one ordinary skill in the art to use the received playlist for request and receiving data since the media is in the playlist.
Tendjoukian teaches determining a status of an event and using the status of the event as a basis for a condition(para.0039; teaches refreshing every minute sport scores during the time a favorite sport team is scheduled to play).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ‘706 to include the teachings of Tendjoukian of when a favorite sport team is scheduled to play, to update the score every minute in order to provide the predictable result of updating the user of sport scores when listening to a media playlist. 
One ordinary skill in the art would have been motivated to combine the teachings in order to keep up to date on sports scores.
Allowable Subject Matter
Claims 1-20 are allowed over prior art, the applicant is advised to file Terminal Disclaimer to overcome the Double Patenting Rejection.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification. As per claims 1, 8,15, accessing a playlist defining a sequence of media content items including a first media content item and a second media content item; using the accessed playlist, requesting and receiving, from one or more server computing devices, first data representing the media content items of the accessed playlist, and using the received first data to playout the media content items; and while playing out at least one of the media content items represented by the received first data:(a) determining a status of an event, and using the determined status of the event as a basis to determine a condition; (b) making a determination that the determined condition has been satisfied; and (c) responsive to making the determination that the determined condition has been satisfied, (i) requesting and receiving, from the one or more server computing devices, second data representing a media content item that is related to the event and that is not specified in the accessed playlist, and (ii) using the retrieved 29(Attorney Docket No. 14-1236-US-CON2) second data to playout the media content item related to the event in between playing out the first and second media content items.
The closest prior art of record is 

Also, the applicant's reply makes evident the reason for allowance, satisfying the record as a whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the parent application 14/341,503 in combination with other claimed features point out the reason that claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459